﻿It gives me great pleasure to congratulate Mr. Lusaka on his election to the presidency of the General Assembly at its thirty ninth session, which is being held in extremely complex and delicate international conditions. To tackle these questions he will need the great wisdom and experience that he has displayed in other positions he has occupied within the framework of the United Nations, when he successfully shouldered the enormous responsibilities they entailed. His election is a clear expression of the respect the international community has for his country.
376.	It also gives me pleasure to pay a tribute to Mr. Illueca, the President of Panama, for his unstinting efforts during his presidency of the thirty-eighth session of the General Assembly, guiding the work of that session with great competence.
377.	I cannot fail to express my delegation's appreciation of the active role played by the Secretary General in the efforts to improve the effectiveness of the Organization and in easing international tensions and bringing about international peace and security.
378.	We are happy to welcome to our ranks a new Member, Brunei Darussalam, which can now make its contribution to the achievement of the noble aims we all share.
379.	We are all aware that the international situation is going through a grave period as a result of the aggressive policy pursued by world imperialists, in particular the United States. We have recently seen an escalation of the arms race and an exacerbation of international tensions, the flexing of muscles and violations of the sovereignty of States and of their right to independence and to choose their own path of development.
380.	The United States invaded Grenada, has conspired and committed acts of aggression against Nicaragua and has exacerbated the situation in the Middle East. 

381.	The arms race has become the major concern of all the peoples and Governments of the world, and everyone is aware of the grave consequences of a nuclear catastrophe. On the arms race alone, millions of dollars are wasted annually, at a time when millions of people are suffering or even dying of hunger in the developing world. Yet the danger of a nuclear catastrophe hangs over all of us in view of the continual deterioration of the international situation and the dangerous doctrines and concepts of nuclear deterrence, of a "limited nuclear war" and of the achievement of military superiority, especially nuclear superiority, as well as other doctrines that aim only at escalating the arms race and proclaim a policy of confrontation, the exacerbation of international tensions and the frustration of peaceful initiatives aimed at a practical and well considered strategy for achieving general and complete disarmament.
382.	Obstruction of the work of the Conference on Disarmament on various pretexts and justifications and suspension of negotiations between the Soviet Union and the United States on the subject of the Treaty on the Limitation of Strategic Offensive Arms (SALT II Treaty) cannot lead to the concrete and positive results which we all hope for. Adventurism in this area threatens all mankind with annihilation. We cannot but welcome the constructive initiatives and proposals put forward by the Soviet Union and other socialist countries in order to curb the arms race, as well as the efforts exerted by other countries with the aim of eliminating once and for all the spectre of war and promoting international peace. It is our common responsibility to safeguard international peace, promote international cooperation and eliminate hotbeds of tension.
383.	In the Middle East, as you know, the question of Palestine continues to pose a serious threat and stir the conscience of the world. Despite United Nations resolutions and efforts at all levels, Israel persists in its aggressive racist and expansionist policies in Palestinian and other occupied Arab territories, continuing the annexation and expropriation of land, implanting settlements, resorting to policies of repression, intimidation and dispersion of the combatant Palestinian people, occupying and dividing southern Lebanon and preventing it from regaining its legitimate national authority over all its territory.
384.	The Zionists could not have been successful in achieving their aims and plans without the unlimited support and assistance continually provided by the United States, which is reinforcing its strategic alliance with Israel, opening to Israel the doors of its sophisticated military arsenal, showering it with financial, diplomatic and political aid, while threatening States and international organizations that break relations with Israel, using its veto in the Security Council and employing other means of helping Israel to continue its occupation and carry out its aggressive policies, as well as to flout United Nations resolutions and international rules of conduct.
385.	It is a matter of serious concern to us that the United States, a permanent member of the Security Council, has abused the right of veto in such a way in the last few years that it has become an obstacle to the fulfilment of the responsibility of the Council to maintain international peace and security. It has also compromised the rights of independent States and peoples. This has happened on many occasions, the latest of which concerned the draft resolution on Israeli practices in southern Lebanon.'"
386.	The international community is well aware that the Palestinian question is the core of the conflict in the Middle East; without a just and comprehensive solution to it, the explosive situation in that region will continue to threaten international peace and security. We cannot imagine any solution to this problem that does not entail full recognition of the PLO as the sole, legitimate representative of the Palestinian people and ensure the complete withdrawal of all Israeli forces from the occupied Arab territories. Furthermore, the inalienable rights of the Palestinian people must be recognized, including its right to return, to self-determination and to establish its own independent State on its national territory.
387.	United Nations resolutions and honest efforts made by other parties in this respect all evolved within this framework. It has become absolutely clear that partial and individual solutions lead only to a dead end and inevitable failure. The United Nations has called for an international peace conference, and the Soviet Union has also recently put forward new, positive proposals on a Middle East settlement
We see in this a chance to find a solution and avoid deterioration and deadlock in the Middle East. This can be achieved only by means of an international peace conference within the framework of the United Nations, with the participation, on an equal footing, of all the parties concerned, including the PLO, in accordance with United Nations resolutions, objectives and principles.
388.	The objection of the United States to such a conference does not surprise us. It confirms the real intentions and aims of United States policy, which will only result in increasing tension and exacerbating the situation. The United Nations must shoulder its responsibilities fully and make every possible effort to ensure the implementation of its resolutions.
389.	The reinforcement of Palestinian national unity within the framework of a unified and strong PLO, as the sole, legitimate representative of the Palestinian people, is at this stage an essential element in the concerted efforts to find a solution to the Middle East problem and in the struggle of the Palestinians for the recognition of their inalienable national rights to return, to self-determination and to establish their national State on their national soil.
390.	To this end, Democratic Yemen has joined in concerted efforts to bring about a comprehensive dialogue among Palestinians that would reinforce national Palestinian unity within the framework of the PLO and open up wider horizons for the Palestinian struggle and the solidarity of the international community with the Palestinians. We hope that these efforts with our brethren and friends will be crowned with success.
391.	In Democratic Yemen we are not remote from the plans and conspiracies that threaten progressive national regimes. In the Indian Ocean the imperialist military presence is reinforced. This makes it essential to hold the Conference on the Indian Ocean in the first half of next year at the latest.
392.	Recently there have been mine explosions in the Red Sea, near our territorial waters. This causes more concern and tension and threatens the safety, security, stability and sovereignty of the States of the region. We have clearly stated our position and warned against attempts to use these events as a pretext for imperialist militarist intervention in the affairs of the region and to justify the presence of imperialist fleets and bases. We look forward impatiently to the time when the area will be a zone of peace and security as a result of the conjunction of international efforts and the efforts of all peace loving forces to bring about favourable conditions for the attainment of this end. The first requirement in this connection is the departure of the foreign fleets cruising in Red Sea waters under the pretext of minesweeping.
393.	Our area is still replete with problems. There is the war between Iraq and Iran, which is entering its fourth year with increased hostilities and is widening in scope. The situation is becoming increasingly grave and dangerous. It behoves us all, therefore, to make all possible efforts at all levels to put an end to it, to stop it from spreading, and to resort to peaceful dialogue so as not to leave any room for imperialist interventions, which will not serve the interests of the peoples of the area in their quest for security, stability and progress.
394.	The imperialists and colonialists endeavour to destabilize independent national regimes and to obstruct their development in order to perpetuate their selfish interests, whether in Asia, Africa or Latin America.
395.	Southern Africa is still languishing under the yoke of the most terrible form of racist occupation, persecution and oppression, and of	and the racist minority, with the collusion of imperialists and Israel, fights against the militant African masses who are continuing their struggle with heroism and steadfastness.
396.	Western attempts to circumvent the resolutions of the United Nations and the international community in order to collaborate with the racist regime and end its isolation, including inviting its Prime Minister for official visits, will lead to increased stiffening of South Africa's attitude towards the peoples of the country.
397.	We reaffirm our full support for the struggle of those peoples and their national liberation movements, in particular SWAPO. We call for the immediate implementation of Security Council resolution 435 (1978), concerning the effective independence of Namibia, so that this militant people may achieve freedom and national independence.
398.	In Latin America, and in particular Central America, the present United States Administration has made it crystal clear that it will not let the peoples there freely choose their own way to exercise their rights to development and to liberation from dependence and exploitation. It continues to resort to all kinds of pressures, international terrorism and covert and overt intervention, military and non-military, against peoples and States. This is what happened in Grenada and Nicaragua, and it is also shown by the escalation of the blockade of Cuba and the persistence of its presence in Guantanamo and Puerto Rico. It does not cease its conspiracies and manoeuvres nor its attempts to put an end to the national liberation movements in El Salvador, Chile and Guatemala.
399.	We support the efforts of the Contadora Group to establish peace and stability in Central America, free of the influence and interference of the United States in the internal affairs of the region, and call on the United Nations to concentrate its efforts in support of the peoples of the region in their struggle against this intervention.
400.	There can be no just peace unless it is based on the principles and purposes of the Charter of the United Nations and on international norms and practices.
401.	In Western Sahara, the Saharan people are struggling to achieve self-determination, freedom and sovereignty. We feel that there must be direct negotiations between the Frente POLISARIO and Morocco, based on resolutions of the OAU and the United Nations.
402.	The only way to settle the problem of Cyprus is for all foreign troops to be withdrawn from that country and for its independence, sovereignty, territorial integrity and nonaligned status to be ensured. Separatist plans to divide the island must be rejected, and the dialogue between the Greek and Turkish Cypriot communities must be pursued.
403.	We cannot but express again our support for the proposals put forward by the Democratic People's Republic of Korea, within the framework of the efforts to obtain the peaceful reunification of Korea.
404.	We support also the proposals presented by Afghanistan and the countries of IndoChina for dialogue and understanding among the nations concerned, in order to establish peace and stability in the regions.
405.	There is still a negative escalating spiral in the international economic crisis, and its effects seriously prejudice the interests of developing countries, particularly the least developed among them. Unfortunately, the efforts by the developing countries to contain the crisis and minimize the damage it causes have met with obstacles set up by the Western industrialized countries. There is still insistence on dealing with the problem in ways that are insufficient and inappropriate, given the extent of the crisis with its numerous international commercial, monetary and financial aspects.
406.	In this respect, we wish to reaffirm that economic recovery in the industrialized countries will not alleviate some aspects of the crisis unless it is accompanied by practical steps to eliminate protectionist barriers, reduce interest rates and solve the problems facing the developing countries, which see their debts mounting up unceasingly, forcing them to cut their development programmes to the very bone.
407.	A comprehensive solution to the deteriorating international economic crisis lies in the reconstruction of international economic relations and in rekindling global negotiations with a view to establishing a new international economic order. We cannot, however, conceal the frustration felt by the developing countries as a result of the failure to achieve concrete results—a failure caused by the lack of response by the industrialized countries to the proposals recently put forward by the developing countries. Furthermore, the meetings to review and evaluate the International Development Strategy for the Third United Nations Development Decade have not so far achieved satisfactory results.
408.	Democratic Yemen, as one of the least developed countries, is particularly affected by the consequences of the international economic crisis. As a result of that crisis, our country, which has meagre financial resources, is suffering from the rise and fluctuations of prices of imported manufactured goods. Moreover, the real value of official development assistance has shrunk. Also, the organizations of the United Nations system concerned with operational development activities and the international financial institutions that aid the developing countries have had to curtail their projects because of their smaller budgets. All these factors have combined to restrict the aspirations of our countries to implement development projects designed to build a society whose citizens can enjoy prosperity and stability.
409.	Since it attained independence, my country has maintained a policy of peace based on coexistence and good neighbourliness and on respect for sovereignty and independence, and it has made consistent efforts to ensure the unity of the Yemeni people by peaceful and democratic means. On that basis, friendly relations have been established with the countries neighbouring Democratic Yemen.
410.	The efforts to achieve unity have resulted in the elaboration of joint drafts by the two parts of Yemen and the establishment of fraternal relations and continuing coordination between them.
411.	In his report on the work of the Organization, the Secretary General states: "Unfortunately the history of post-war international relations has so far shown that the common interest in peace and security has tended to assert itself only when things have reached a dangerously critical stage. . . . We are still very far from general acceptance of the principles of the Charter as rules to be lived by at all times by all Governments in their international relations." The Secretary General also draws attention to the fact that the inability of the international community to solve many political and economic problems has resulted in a tendency to avoid recourse to the United Nations and, instead, to have recourse to other measures such as force, unilateral steps and confrontational military pacts that have reduced the prestige of the Organization.
412.	At a time when the fortieth anniversary of the establishment of the United Nations is approaching, we hope that this situation described by the Secretary General will not persist and that the combined efforts of the international community will serve to strengthen the Organization and its effectiveness, in order to assist oppressed peoples and to implement the purposes and principles of the Charter so that freedom, justice, wellbeing, and international peace and security can be achieved.
